t c memo united_states tax_court chester e davis petitioner v commissioner of internal revenue respondent docket no 4284-06l filed date chester e davis pro_se kelley a blaine for respondent memorandum opinion gerber judge on date respondent advised petitioner that a notice_of_federal_tax_lien nftl had been filed and of petitioner’s right to a hearing petitioner sought a hearing and ultimately petitioned this court on date contesting respondent’s date notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination advising that the filing of the nftl and proposed levy action for petitioner’ sec_2001 tax_liability was sustained the parties filed cross-motions for summary_judgment and the issues presented for our consideration are whether there was an abuse_of_discretion in respondent’s determination to sustain the filing of an nftl relating to petitioner’ sec_2001 tax_liability and to proceed with collection or levy action and whether a penalty under section should be imposed against petitioner for advancing frivolous positions in this case background petitioner failed to file a federal_income_tax return and respondent sent petitioner a notice_of_deficiency determining an income_tax deficiency and additions to tax petitioner received the deficiency_notice but took no action in response to respondent’s determination and respondent assessed the income_tax deficiency and additions to tax thereafter respondent sent petitioner an nftl on date in response petitioner submitted a form request for a collection_due_process_hearing hearing request dated date unless otherwise indicated all section references are to the internal_revenue_code in effect for the period under consideration and all rule references are to the tax_court rules_of_practice and procedure in his date hearing request petitioner stated that he did not receive a valid notice_of_deficiency but he did not specifically explain why what he did receive was invalid petitioner also advanced queries normally posed by tax protesters such as that the appeals officer did not identify the statute that makes him ‘liable to pay’ petitioner did not accept respondent’s certification of assessment and payment and instead wished to see the original assessment records and related documents in addition to his response petitioner also sent the appeals officer a package of materials including income_tax forms on which zeros were placed in the income and tax boxes respondent’s appeals officer declined to work or meet with jeffrey hubacek petitioner’s representative because mr hubacek had been barred from practicing before the internal_revenue_service irs the appeals officer advised petitioner that she would not offer him a face-to-face hearing because she found that his arguments were either frivolous or involved issues which could not be considered by the appeals_office such as objections on moral or political grounds instead of a face-to-face meeting petitioner and the appeals officer engaged in a telephone conference on date prior to that conference petitioner was sent a copy of a form_4340 certificate of assessments payments and other specified matters for hi sec_2001 tax_year during the conference petitioner renewed his requests for the underlying assessment documents and that the appeals officer provide petitioner with a copy of the statute that made him liable to pay any income taxes on date the appeals_office issued the notice_of_determination from which petitioner petitioned to this court in petitioner’s hearing request and in addition to hi sec_2001 tax_year petitioner included numerous taxable years that were not the subject of timely requests for a hearing in that regard petitioner requested a hearing with respect to his and tax years but the notices of intent to levy and federal_tax_lien filing for those years were sent to petitioner in more than year prior to petitioner’s hearing request petitioner also requested a hearing with respect to his and tax years but there was no balance of tax then due and no pending collection or proposed collection action with respect to the and tax years the appeals officer advised petitioner that they would be handled as equivalent hearings hearings without a right of appeal or review by this court issues for consideration discussion the petition and amended petition in this case in essence contain the following allegations issues respondent’s determination should be declared invalid the appeals officer did not conduct a hearing that was in accord with the statute petitioner was not provided with information and documentation that he is entitled to as a matter of law and the appeals officer was not authorized to represent the secretary_of_the_treasury the specifics underlying these allegations issues as far as the court is able to follow petitioner’s logic and explanations are the appeals officer wrongfully refused to allow petitioner’s representative to represent his interests the appeals officer wrongfully refused petitioner a face-to-face meeting the appeals officer did not show petitioner a delegation_order from the secretary_of_the_treasury entitling the appeals officer to act on the secretary’s behalf the appeals officer did not show petitioner the underlying assessment documents with respect to the form_4340 provided to petitioner and the appeals officer did not provide petitioner with the statute or law that would make petitioner subject_to and or liable for federal_income_tax these in essence are the matters raised by petitioner in his pleadings and accordingly are the matters that we must address 117_tc_183 114_tc_176 summary_judgment both parties have filed motions for summary_judgment so that each ostensibly believes that this matter is ripe for resolution as a matter of law summary_judgment is appropriate if there is no genuine issue of a material fact and a decision may be rendered as a matter of law rule b fla peach corp v commissioner 90_tc_678 in this case there is no apparent disagreement about the material facts and circumstances in the controversy accordingly this case is ripe for resolution by means of summary_judgment petitioner’s representative petitioner complains that his representative mr hubacek was not allowed to represent petitioner before the irs or to receive copies of any correspondence from respondent to petitioner in that regard respondent’s representative in her affidavit attached to the summary_judgment motion stated that mr hubacek had been permanently barred from providing tax services and or representing taxpayers before the irs in that regard petitioner was not prevented from either finding another representative or representing himself as he did under these circumstances it was not an abuse_of_discretion to exclude mr hubacek from representing petitioner or receiving copies or correspondence under a proffered power_of_attorney face-to-face meeting sec_6320 requires the secretary to give persons liable to pay taxes a written notice of the filing of an nftl sec_6320 and b provides that the notice shall inform such persons of the right to request a hearing in respondent's appeals_office sec_6320 provides that an appeals_office hearing generally shall be conducted consistently with the procedures set forth in sec_6330 d and e the appeals officer must verify at the hearing that the applicable laws and administrative procedures have been followed sec_6330 at the hearing the person against whom the lien is filed may raise any relevant issues relating to the unpaid tax or the lien including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives sec_6330 the person may challenge the existence or amount of the underlying tax however only if he did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 in the instant case the record indicates that the only issues petitioner raised throughout the sec_6320 administrative process and in his petition to this court were frivolous and or tax_protester type arguments we do not address petitioner's frivolous arguments with somber reasoning and copious citations of precedent as to do so might suggest that these arguments possess some degree of colorable merit see 737_f2d_1417 5th cir for example petitioner contended that the nftls are counterfeited securities likewise he contended that the notice_of_determination was fraudulent because it does not carry a proper number from the office of management and budget amongst others he has also raised the well-worn argument that he is not subject_to or required to pay any income_tax unless the commissioner or his agents can show him a statute that expressly states that he is subject_to tax to the extent petitioner complains that he did not receive a face-to-face hearing this court has held that it is neither necessary nor productive to remand cases to an appeals_office for face-to-face hearings when a taxpayer raises only frivolous arguments lunsford v commissioner supra pincite the arguments or information expressed by petitioner in the telephonic conference were at best superficial and did not go to the merits of the underlying tax_liability instead and true to form petitioner posed the well-worn protester sophistry that he would gladly pay the tax if someone could identify the statute that makes him liable to pay the only other matter raised by petitioner was his request that the appeals officer provide him with the underlying assessment document s referenced in the form_4340 certification that had been sent to him the court has also reviewed all of the materials forwarded to respondent by petitioner in connection with the administrative_proceeding and likewise found them to contain protester type and frivolous arguments petitioner did not make any justiciable arguments or present any information that properly addressed the merits of the underlying tax_liability the validity of the assessment or the conduct of the proceeding or compliance with sec_6330 requirements accordingly the fact that petitioner was not offered a face-to-face hearing was in this instance not an abuse_of_discretion appeals officer’s authority there is little need to dwell on petitioner’s argument that the administrative_proceeding was flawed because respondent’s representatives did not show that they were properly authorized to represent the interests of the secretary_of_the_treasury to the extent that petitioner’s argument implies that only the secretary_of_the_treasury could conduct a proper proceeding it is frivolous in the context of whether there was an abuse of with respect to the tax_year petitioner supplied the appeals officer with an income_tax return that had zeros in all pertinent boxes he did not show or explain why respondent’s determination with respect to that year for which petitioner had not previously filed a return was in error discretion or any meaningful procedural flaw attributable to any failure of respondent’s representative to prove to petitioner that they were authorized we find that factor to be irrelevant see 118_tc_162 this is especially true in this case where petitioner’s arguments are without substance and where he failed to present any meaningful arguments or information bearing on the merits of the underlying tax_liability or respondent’s collection efforts form_4340 petitioner argues that under sec_6330 he is entitled to the underlying assessment documents and ostensibly that the form_4340 certification does not meet the statutory requirements the appeals officer used forms to verify the assessments we have held that it was not an abuse_of_discretion for the appeals officer to use forms for purposes of complying with sec_6330 nestor v commissioner supra pincite see also 115_tc_35 lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6330 does not require the appeals officer to provide taxpayers with a copy of a document verifying that the requirements of any applicable law or administrative procedure have been met sec_301_6330-1 proced admin regs requires that the appeals officer obtain verification before issuing the determination not that he or she provide it to the taxpayer further there is no legal requirement that the appeals officer provide a taxpayer with copies of the delegations of authority assessment records or other underlying documents maintained by respondent with respect to a taxpayer’s account nestor v commissioner supra pincite accordingly the appeals officer in this case sufficiently verified the tax assessments and was not required to provide more the tax_liability a taxpayer may challenge the existence or amount of the underlying tax however only if he did not receive any statutory_notice_of_deficiency for the tax_liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 where the validity of the underlying tax_liability is properly in issue the court will review the matter de novo where the validity of the underlying tax is not properly in issue however the court will review the commissioner's administrative determination for abuse_of_discretion 114_tc_604 goza v commissioner t c pincite in this case petitioner was not entitled to contest the underlying tax_liability for the only year that this court has jurisdiction to consider even if petitioner had been entitled to contest the underlying tax_liability other than protester arguments he presented nothing more than an income_tax return with a zero in each pertinent box accordingly respondent’s motion for summary_judgment will be granted and petitioner’s cross-motion for summary_judgment will be denied sec_6673 penalty respondent has requested that the court impose a penalty under sec_6673 on the ground that the arguments advanced by petitioner to respondent and the court are frivolous sec_6673 authorizes the court to impose a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the position of the taxpayer in such proceeding is frivolous or groundless in 115_tc_576 we issued a warning concerning the imposition of a penalty under sec_6673 on those taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions the court has since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg 119_tc_252 and cases cited therein petitioner’s arguments in this case are frivolous and without substance he has taken numerous unrelated legal concepts most of which have been rejected by the courts and posed them as reasons why he is not compelled to report or pay federal_income_tax he has wasted the time and tied up the resources of the government with matters that are without substance or merit accordingly a dollar_figure penalty under sec_6673 will be imposed against petitioner to reflect the foregoing an appropriate order and decision will be entered petitioner is also involved in some manner in two other cases now pending before this court he is admonished not to continue presenting the same frivolous arguments in those cases or he may subject himself to additional penalties under sec_6673
